Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9 -10,13 -14,16, 21, 23 - 24, and 28 -30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20030137737.

Various forms of carbon can be utilized, including but not limited to, graphitic, carbonaceous, and amorphous carbon; vitreous carbon; diamond-like carbon; amorphous hydrogenated carbon such as amorphous hydrogenated diamond-like carbon; carbon compounds; various combinations thereof, and the like([0034]).
For example: graphite flake/optical silicon dioxide/carbon/optical silicon dioxide layer……;
graphite flake/optical silicon dioxide /carbon/ optical silicon dioxide/ other optical  oxide layer……; 
silicon dioxide flake/ carbon/ optical silicon dioxide/ other optical  oxide layer……,

Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date  of  the  instant  application  to  optimize the  layer  structure  according  to  the  teaching  of  the  prior  art  to  obtain the  predicable  result since discovering  the optimum or workable layer structure to form color shifting multilayer pigment for use in paints, inks, or cosmetic preparations which can subsequently be applied to objects, papers, et al. having color shifting properties involves only routine skill in the art ([abstract]).
Regarding  claim  10, the  carbon  black  amount  is  decided  by the  thickness  of  the  layer( such as 2.5-100nm). Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date  of  the  instant  application  to  optimize the  layer  thickness  according  to  the  teaching  of  the  prior  art  to  obtain the  predicable  result since discovering the optimum or workable layer structure to form color shifting multilayer pigment for use in paints, inks, or cosmetic preparations which can subsequently be applied to objects, papers, et al. having color shifting properties involves only routine skill in the art ([abstract]).

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
The  Applicant  argue  that  present claims are directed to a combination effect pigment that includes only a single layer that is the carbon black layer (see the proviso 
 The  Examiner respectfully submits  that  the  prior  art  disclosed  that the flakes( read on the plate substrate),  which  can  be  carbon  material  or  dielectric material, are coated with one or more additional layers of carbon or dielectric material that substantially surround the flakes, with the adjacent additional layer being formed of a different material than the first layer([0058]).
The Applicant argues that according to Phillips, the dielectric layers and the multiple carbon layers are deposited onto a web material as the substrate. See 718. The web material is a flexible material such as a polyester. See 437. The carbon and dielectric layers are formed on the web material as a film, and the film is then removed from the web material as flakes or a foil. See 418. These flakes or foil are then dispersed in a pigment medium to produce a color shifting pigment. /d. Other, lamellar pigments may be then mixed in the pigment medium. See 461.
The Examiner respectfully  submits that the  web  material  is  removed  and  the flakes are  the  substrates  for  the  further  layers.
The Applicant argues that with separate regard to independent claim 14, Applicant again notes that, like other references of record, there is no teaching or suggestion in Phillips of the specifically claimed pigments. For example, claim 14 is, like the remainder of the claims, limited to a stack with a single carbon layer, where the stack is deposited onto a platy substrate. In Phillips there is no platy substrate with the stack of materials, and the stack itself requires at least two layers of carbon. 

graphite flake/optical silicon dioxide /carbon/ optical silicon dioxide/ other optical  oxide layer……; 
silicon dioxide flake/ carbon/ optical silicon dioxide/ other optical  oxide layer……,

Applicant argues that Phillips fails to teach or suggest the pending claims, because the present claims are directed to a combination effect pigment that includes only a single layer that is the carbon black layer, whereas Phillips teaches multiple carbon black layers or mixtures of the carbon black with other metal oxides. The Applicant argues that  Phillips discloses no platy substrate, but rather the layers of dielectric and multiple carbon layers are in and of themselves a flake formed after the layers are removed from the web and dispersed in a pigment medium.
The  Examiner respectfully submits  that  the  prior  art  disclosed  that the flakes( read on the plate substrate),  which  can  be  carbon  material  or  dielectric material, are then coated with one or more additional layers of carbon or dielectric material that substantially surround the flakes, with the adjacent additional layer being formed of a different material than the first layer([0058]).
The Applicant argues  that person of ordinary skill in the art would understand that “carbon black” as recited in the claims refers to virtually pure elemental carbon in the form of colloidal particles that are produced by incomplete combustion or thermal decomposition of gaseous or liquid hydrocarbons under controlled conditions. See hite:/www.carbon- black org/indes pbp/what-is-carbon-black. As explained by the Application, “[t]raditional coating of carbon black on the surface of effect pigments led to a pigment which caused staining. This is especially problematic when such combination pigments are used in cosmetics. The carbon black treated effect pigment leaves a black residue on the skin or clothing.” See Application, paragraph 16. The Office has failed to 
The  Examiner  respectfully  submits  that   it  seems  that  in the  previous  arguments the  applicant  agrees  that  the  Phillis  discloses  that  carbon  black  layer  is  one  kind  of  carbon  material  layer. Phillips discloses that carbon can be carbon  black([0040]). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) It should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711. Furthermore, it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731